Citation Nr: 9906142	
Decision Date: 03/05/99    Archive Date: 03/11/99

DOCKET NO.  96-02 593	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include a post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had active service from February 1966 to October 
1969.  This appeal arises from an August 1995 rating action 
in which the RO denied service connection for PTSD.  The 
veteran was afforded a RO hearing in May 1996.  A transcript 
of the hearing is of record. 

It was indicated by the veteran's former representative, in 
August 1995, that he was an employee of the VA at the Togus, 
Maine facility.  It appears that for this reason the 
processing of his claim at the RO level occurred at the 
Boston, Massachusetts RO.


REMAND

A review of the service medical records reveal that the 
entrance examination is negative for complaints, findings, or 
diagnosis of PTSD, or any other acquired psychiatric 
disorder.  In August 1967, the veteran was seen with 
complaints of chest pain.  The examiner noted that the 
etiology of the pain was probably psychogenic and was related 
to the veteran's nervous complaints.  The veteran's discharge 
examination is negative for any clinical documentation of any 
psychiatric disorder.  

The veteran was hospitalized at a VA hospital from January  
to February 197 with a diagnosis of migraine syndrome.  It 
was noted that the veteran had many underlying psychological 
problems .

In February 1995, the veteran submitted a claim for service 
connection for PTSD.
PTSD has been diagnosed on a March 1995 VA examination and 
attributed by the examiner to reported stressors in service.  
A depressive disorder was also diagnosed.  The problem in 
this case concerns the fact that the RO has not attempted to 
verify any of the veteran's claimed stressors.

The veteran's service personnel records reveal that the 
veteran was in the Navy and  served on the USS Leonard F. 
Mason, (DD852), from July 1967 to March 1969.  This destroyer 
was probably on station in the Gulf of Tonkin for a period of 
this time.  He also served on the USS New Jersey, (BB-62), 
from March 1969 to the time he was discharged from service.  
His DD214 indicates that he received the Navy Unit 
Commendation Ribbon in addition to the Vietnam Service Medal 
and the Vietnam Campaign Medal.  This ribbon indicates that 
the veteran could have been exposed to combat while in 
service.  

At a hearing before an RO hearing officer in May 1996, the 
veteran testified that he experienced two specific stressors 
while he served on the USS Leonard F. Mason.  First, he 
stated that his ship had to follow an aircraft carrier at 
night in case a plane had trouble.  On one particular 
occasion, he had to pick up a dead pilot out of the water who 
he described as being chewed up by sharks.  He remembered 
seeing the name "Bill" on the flight jacket but that's all 
he could remember of this person.  He stated that this 
occurred somewhere around July or August of 1968 but he 
wasn't sure.  Second, he claimed that on another occasion, 
the ship went aground near Tiger Island and that Vietnamese 
junks shot at the ship.  He stated that one side of the ship 
was full of holes.  An Australian ship rescued his ship and 
the ship went to Yokosuka, Japan for repairs.  He stated that 
two people on his ship were wounded and that one of them 
eventually died.  He didn't know their names.  

In September 1996, it was indicated that the veteran was 
attempting to obtain a copy of the ship's log for the USS 
Leonard F. Mason through the office of his United States 
Senator.  This was obviously an attempt by the veteran to 
provide verification of his reported stressors.  It is 
indicated that a copy of the ship's log was not obtained, or 
if it was ever obtained by the veteran, it has not been 
associated with the claims folder. 

Under the circumstances, this case is remanded for the 
following action:

The RO should obtain a copy of the ship's 
log for the USS Leonard F. Mason (DD852) 
for the period July 1967 to March 1969 
for association with the claims folder.  
Inquiry should first be made of the 
veteran to ascertain if he has the ship's 
log, based on the earlier efforts of his 
senator.  If not, the RO should contact 
the Department of the Navy in order to 
obtain the ship's log.  If the ship's log 
for the above period cannot be obtained, 
an explanation as to why that is the case 
should be included in the claims folder.  
In that event, the RO should attempt 
independent verification of the above 
stressors with the appropriate military 
department.       

Following completion of the foregoing, the RO must review the 
claims folder and ensure that the aforementioned development 
action has been conducted and completed.  The RO should then 
re-adjudicate the claim.  If the determination remains 
adverse to the veteran, both he and his representative should 
be provided with a Supplemental Statement of the Case.  They 
should be given the opportunity to respond within the 
applicable time.  Thereafter, the case should be returned to 
the Board of Veterans' Appeals (Board), if in order.  The 
appellant need take no action unless otherwise notified.  The 
purpose of this remand is to procure clarifying data.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1998) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide 

expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).






- 5 -


